Citation Nr: 1409850	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to June 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran has only specifically claimed entitlement to service connection for PTSD and the RO has only addressed PTSD, the Board recognizes that when a claimant files a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the evidence of record which shows that the Veteran has psychiatric diagnoses in addition to PTSD, the Board has recharacterized the issues on appeal, as set forth above.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2008 rating decision denying service connection for PTSD or submit any pertinent evidence within the appeal period.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for PTSD was denied in a September 2008 rating decision because the evidence failed to establish that the Veteran's diagnosed PTSD was incurred in or caused by military service; and because the evidence failed to establish that the Veteran participated in combat or to confirm any other stressful event during service.  The Veteran was informed of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence of record at the time of the September 2008 rating decision included service treatment and personnel records, VA and private psychiatric treatment records, and statements of the Veteran.

The evidence received subsequent to the appeal period includes an October 2010 article concerning a standoff in Berlin between American and Soviet tanks in October 1961.  This article tends to corroborate the stressors alleged in support of the Veteran's claim for service connection for PTSD.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.


REMAND

As noted above, the Board has expanded the issue on appeal to include psychiatric disorders other than PTSD.  However, the record reflects that the RO has not developed or adjudicated the claim for service connection for psychiatric disability other than PTSD.  In particular, the Board notes that the Veteran has not been appropriate notice in response to the claim.

Apart from the diagnoses of multiple psychiatric disorders, the record contains two opinions, outside of the VA examination, addressing the etiology of his PTSD.  In a June 2007 VA psychological testing report, the psychologist opined that the Veteran's PTSD was "a result of his military service . . . ."  The psychologist did not provide a rationale for his opinion.

In a September 2009 VA treatment report, a staff physician also diagnosed PTSD.  In the report, she detailed the Veteran's in-service stressors and his PTSD symptoms.  She opined that, "[the Veteran's] PTSD is a direct result of his military service."  She also failed to provide a rationale for her opinion.

In February 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's stressor statement.  On interviewing the Veteran, the examiner noted a number of in-service disciplinary actions that resulted in the Veteran losing rank.  The examiner also noted that the Veteran stated that he was seen in-service by a psychiatrist, after a drinking incident, but was told that he "wasn't crazy."

The examiner reviewed the Veteran's previous psychological testing scores and determined that they were "probably invalid."  The examiner explained that 

[t]he Veteran rejected the use of antidepressant until August 2010 yet his score on Beck Inventory is in the range of those that are hospitalized for depression in 2007.  His need for an antidepressant coming after it has been announced that stressors will no longer have to be verified to proceed with claims for PTSD.  There is no treatment other than the 7 med checks . . . . since 2007.  Despite the treatment with only low doses of . . . . anti-anxiety drugs . . . . his screenings for depression in early and late 2009 are negative for any signs of depression.

After noting that the Veteran had retired in 1996, due to eligibility by age or duration of work, the examiner diagnosed anxiety disorder NOS.  The examiner opined that the Veteran's anxiety disorder was not related to or caused by his military service.  The examiner explained that the Veteran's claimed stressor was not sufficient to support a diagnosis of PTSD, and moreover, he had, "enjoyed a career as a postmaster until taking retirement"  

The examiner also relied upon a December 2004 private treatment record, which indicates that the Veteran's private psychiatrist feared prescribing Zoloft "for fear of precipitating a manic episode" because, "the Veteran admitted to 2-3 day periods of markedly increased energy without needing sleep . . . . nor feeling fatigued the next day."  The examiner stated that the December 2004 treatment note was not consistent with PTSD.  Further, the examiner noted that the Veteran failed to divulge a previous diagnosis of chronic obstructive pulmonary disease (COPD).  In conclusion, the examiner noted that the Veteran's current anxiety disorder was, "likely derived from either his shortness of breath or the symptoms and disorders diagnosed at Stone Mountain that included bipolar disorder and COPD."

The Board finds that the rationale provided by the February 2011 examiner is inadequate.  First, the examiner did not address what criteria, apart from the claimed stressor, for a diagnosis of PTSD were absent.  Additionally, the examiner did not explain why the December 2004 treatment note was not consistent with PTSD.  Further, the examiner not only mischaracterized the findings in the private medical records; bipolar disorder was ruled out and major depressive disorder was diagnosed; he also failed to explain his conclusion that the Veteran's current anxiety disorder was due to the COPD and major depressive disorder diagnosed in 2004.

Lastly, a review of the Veteran's service treatment records indicates that the VA examiner did not completely review the record.  A 1961 treatment record shows that the Veteran alleged being unfairly treated, and thus became angry and rebellious.  At that time, "emotional instability reaction" and mild "character disorder"  were diagnosed.  The Veteran was transferred to a new command, given a trial duty and closely observed for 90 days.  No further mental health consultations are of record.  The above in-service psychiatric assessment was not mentioned or discussed by the VA examiner, outside of noting the Veteran's characterization that he was told "he wasn't crazy."  In light of the foregoing, the Board finds that the report of the February 2011 examination is inadequate, and that the Veteran must be afforded another VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA records.

3.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, other than the examiner who performed the February 2011 examination.  The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  

If the examiner determines that a diagnosis of PTSD is warranted, the examiner should identify the elements supporting the diagnosis.  If the examiner determines that a diagnosis of PTSD is not warranted, the examiner should explain why the Veteran does not meet the diagnostic criteria for PTSD.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The examiner must consider and discuss the significance, if any, of the Veteran's in-service psychiatric assessment.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination(s) must be associated with the record.

5.  The RO or the AMC should also undertake any other indicated development.

6.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


